Title: To George Washington from Brigadier General William Maxwell, 25 November 1777
From: Maxwell, William
To: Washington, George



Sir
White Marsh [Pa.] 25th Novbr 1777

Agreeable to Your Excellencys request of last night that I should give my opinion this morning in writing concerning the making an attact on Philidelphia immediately.
I am not for attacting it at present and will proceed to give some reasons why I would not Viz. It is but a few days ago; before Generals Green & Huntington crossed the Dellaware that we determined in a full council that an attact on the Enemy in their Fortifycations &C. was by no means eligible, and I think we was as strong then as we are now on this side. It is urged that if we do not make an attact on the Town we must be put to the greatest difficultys to raise another Armey, keep up our credit &Ca. I am of opinion if we throw the Armey away we have, without some good appearance of success we are much more likely not to get another one nor support the Credit of our money. I am for attacting and Harrassing them by every means in our power; by any other Method than that of attacting them in their works. And am Sir Your Excellencys Most Obedient Humble

Wm Maxwell B.G.



N.B. have heard that the Enemy has got up 2 or 3 small armed Vessels to Philadelphia by people that came out ye[s]terday.

